Citation Nr: 0938641	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from July 1957 to June 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision from 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied service connection for 
hearing loss.

The Board remanded the claim in December 2008 for further 
development and consideration. 


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
Veteran's bilateral hearing loss was not manifested during 
service, or within one year of separation from the service, 
and is not shown to be causally or etiologically related to 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

The Veteran was afforded a physical examination in January 
2009 and a medical opinion as to the etiology and severity of 
his disability was rendered.  The examiner's first comment on 
the examination report was that the Veteran's claims file was 
not present that morning.  However, the examiner, further in 
the report, stated that the Veteran's service and VA 
treatment records were reviewed.  In addition, the examiner 
cited to specific, pertinent past medical information.  The 
Board concludes that the examiner eventually reviewed the 
Veteran's pertinent history and that this examination is 
adequate to decide this issue.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Service connection is generally warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  If a 
disease is shown to be chronic in service, so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 10 
percent or more during the one-year period following a 
veteran's separation from active duty, the condition may be 
presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  38 
U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  If a hearing 
disability was not manifested during service, or to a degree 
of 10 percent or more during the one-year period following 
separation from active duty, service connection may 
nevertheless be established for the disability if evidence 
otherwise shows that the disability is causally related to 
injury or disease in service.  See, e.g., Henlsey v. Brown, 5 
Vet. App. 155 (1993).  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Impaired hearing shall be considered a disability when the 
auditory thresholds in any of the frequencies of 500, 1,000, 
2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.  There is competent 
evidence that the Veteran has a current bilateral hearing 
loss disability in accordance with 38 C.F.R. § 3.385.  

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) competent evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Veteran has asserted that his hearing loss disability is 
the result of noise exposure from artillery fire in service.  

The Veteran's service treatment records are negative for any 
findings, complaints or treatment of hearing loss.  On 
separation examination in June 1959, a whispered-voice 
hearing teat was normal.  

A February 2007 audiological hearing aid evaluation is of 
record.  "Pertinent positives" of military noise exposure, 
tinnitus, and prior use of hearing aids were noted.  
"Pertinent negatives" of occupational noise exposure, 
recreational noise exposure, recent or recurrent ear disease, 
vertigo, familial history of hearing loss, head trauma, 
difficulty with swallowing or speech, and changes in taste or 
smell were noted.  The results were noted to have been 
consistent with aging and noise-induced hearing loss.  There 
were no indications of external, middle, or retrocochlear ear 
disease.  

A VA examination was conducted in January 2009.  The examiner 
opined that the Veteran's bilateral hearing loss was not due 
to, or the result of, military service.  The examiner stated 
that the Veteran's service and VA treatment records were 
reviewed and that the Veteran's hearing loss was first noted 
in 2004, 45 years after service.  In addition, the Veteran 
had a short, noncombat military service without acoustic 
trauma or tinnitus.  The examiner opined that the Veteran's 
nonservice-connected cardiovascular disease, diabetes 
mellitus, and aging are more likely the cause of the 
Veteran's hearing loss.  

The earliest evidence of treatment for hearing loss is dated 
in 2004.  This is almost 45 years after separation from 
service, and this period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

The Veteran is competent to comment on his symptoms.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his current bilateral 
hearing loss, and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professionals who reviewed the 
Veteran's claims file and provided the reasons for their 
opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (competent testimony "can be rejected only if 
found to be mistaken or otherwise deemed not credible"); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


